Citation Nr: 1526462	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  10-44 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a stomach condition and, if so, whether service connection for a stomach condition should be granted.

2.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for carpal tunnel syndrome and, if so, whether service connection for carpal tunnel syndrome should be granted.

3.  Entitlement to an evaluation in excess of 10 percent for status post arthroscopic medial meniscectomy of the left knee.

4.  Entitlement to an extraschedular rating for status post arthroscopic medial meniscectomy of the left knee.

5.  Entitlement to a total rating for compensation on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to January 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran contended that his service-connected disabilities prevent him from securing or following a substantially gainful occupation.  Therefore, the Board finds that the record has raised a claim for a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to service connection for carpal tunnel syndrome, an extraschedular rating for status post arthroscopic medial meniscectomy of the left knee, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A rating decision issued in February 2007 denied service connection for a stomach condition.  The Veteran did not appeal and new and material evidence was not received within the appellate period; thus the decision became final.

2.  The evidence submitted since the February 2007 rating decision fails to relate to an unestablished fact or raise a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for a stomach condition.  

3.  A rating decision issued in February 2007 denied service connection for carpal tunnel syndrome.  The Veteran did not appeal and new and material evidence was not received within the appellate period; thus the decision became final.

4.  Evidence added to the record since the final February 2007 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for carpal tunnel syndrome.

5.  For the entire appeal period, the Veteran's status post arthroscopic medial meniscectomy of the left knee disability has been productive of flexion greater than 60 degrees and extension of 0 degrees, and without evidence of ankylosis; dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint; impairment of tibia or fibula; or genu recuvatum.

6.  The Veteran's left knee instability is characterized as slight.


CONCLUSIONS OF LAW

1.  The February 2007 rating decision that denied the Veteran's claim of service connection for a stomach condition is final.  38 U.S.C.A. § 7105(c) (West 2014).

2.  New and material evidence has not been submitted, and the Veteran's claim of entitlement to service connection for a stomach condition is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The February 2007 rating decision that denied the Veteran's claim of service connection for carpal tunnel syndrome is final.  38 U.S.C.A. § 7105(c) (West 2014).

4.  New and material evidence has been received to reopen the claim of service connection for carpal tunnel syndrome.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

5.  The criteria for an evaluation in excess of 10 percent for arthroscopic medial meniscectomy of the left knee have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.20, 4.59, 4.71a, Diagnostic Code (DC) 5259 (2014).
 
6.  The criteria for the assignment of a separate 10 percent disability evaluation, and no higher, for instability of the left knee have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321, 4.71a, Diagnostic Code (DC) 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to the Veteran's claim to reopen his previously denied service connection claim for a stomach condition, a February 2009 letter informed the Veteran of the reason his claim was previously denied, as well as the new and material evidence necessary to reopen his claim, thereby complying with the mandates of Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letter further informed the Veteran of the evidence he was responsible for obtaining and the evidence VA would obtain on his behalf, as well as the method by which VA determines disability ratings and effective dates.  This notice was sent prior to the initial adjudication of the Veteran's claim.

With regard to the Veteran's claim to reopen his previously denied service connection claim for carpal tunnel syndrome, the Board determines new and material evidence has been presented to reopen the claim.  As this represents a favorable disposition, no discussion of VA's duty to notify and assist is necessary in regard to this issue.  However, consideration of the merits of the Veteran's claim for service connection for carpal tunnel syndrome is deferred pending additional development consistent with the VCAA.

In regard to the Veteran's claim for an evaluation in excess of 10 percent for status post arthroscopic medial meniscectomy of the left knee, this appeal arises from disagreement with the initial disability rating that was assigned following the grant of service connection.  Since the claim was for service connection and it was granted, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2013).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). The claims file contains service treatment records, reports of VA examinations, and private treatment records.  Findings from the examinations reports are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.


II.  New and Material Evidence

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  


A.  Stomach Condition

The Veteran's claim for service connection for a stomach condition was most recently denied in a February 2007 rating decision because the RO determined that the Veteran failed to report for the May 18, 2006 VA examination and therefore it was unable to adequately evaluate the Veteran's claimed condition to determine the current level of disability associated with a current diagnosis.  The February 2007 rating decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which it was issued.  See 38 C.F.R. § 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Since the RO's denial of this service connection claim in February 2007, new evidence has been associated with the claims file, including updated VA treatment records, private treatment records from Dr. J.B., and a March 2015 VA examination for esophageal conditions.  The VA treatment records include an August 2010 report of abdominal pain and lower back pain in the right side intermittently, constipation, nausea and vomiting.

Although the VA and private treatment records and examination report provide new evidence, this new evidence is not material to the Veteran's claim for service connection for a stomach condition because it does not relate to an unestablished fact necessary to substantiate the claim.  The new VA and private treatment records from Dr. J.B show no diagnosis of a stomach condition.  

The Veteran is currently service connected for gastroesophageal reflux disease (GERD) under DC 7346 and a noncompensable rating was assigned effective October 14, 2008.  The March 2015 VA examination for esophageal conditions noted that the Veteran has a diagnosis of hernia hiatal and his symptoms include reflux and regurgitation.  The examiner does not diagnose any additional stomach condition.  



Accordingly, the newly submitted evidence is not new and material and the Veteran's appeal of this issue is denied.


B. Carpal Tunnel Syndrome

The Veteran's claim for service connection for carpal tunnel syndrome was most recently denied in a February 2007 rating decision because the RO determined that, the Veteran failed to report for a May 18, 2006 VA examination which may have been helpful and material to his claim.  The February 2007 rating decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which it was issued.  See 38 C.F.R. § 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Since February 2007, new evidence has been added to the claims file which is material to the Veteran's claim for service connection for carpal tunnel syndrome.  Specifically, the October 2009 VA treatment record shows that the Veteran reported tightness in his hands bilaterally.  The VA treating provider noted that the hand tightness was likely due to edema.  

The absence of evidence of his current disability was the element of service connection upon which the prior denial was based.  The October 2009 VA treatment record relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the Veteran's claim.  This evidence is therefore material and sufficient to reopen the previously-denied claim.  Shade.  Accordingly, the Board reopens the Veteran's claim of entitlement to service connection for carpal tunnel syndrome for de novo review on the merits.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.




III.  Increased Rating Claim

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592. 

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The United States Court of Appeals for Veterans Claims (Court) has held that the provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Diagnostic Code 5256, which evaluates ankylosis of the knee, provides for a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is assigned when there is ankylosis of the knee in flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a, DC 5256. 

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and provides for a 10 percent disabling for a slight impairment; a 20 percent disabling for a moderate impairment; and a 30 percent disabling for a severe impairment.  

When semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5258.  

When semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5259.  

Under DC 5260, which evaluates limitation of flexion, a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 


Under DC 5261, which evaluates limitation of extension, a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261. 

Separate ratings under DC 5260 and DC 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.  Additionally, VAOPGCPREC 23-97 held that a claimant who has both arthritis and instability of the knee may receive two separate disability ratings under DCs 5003-5010 and DC 5257 (or under DCs 5258-9) without violating the prohibition of pyramiding of ratings.  It was specified that, for a knee disorder already rated under DC 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under DC 5260 or DC 5261.

Diagnostic Codes 5262 and 5263 provide ratings for impairment of tibia and fibula and genu recurvatum, respectively.

When assigning ratings, the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68 (2014).  Amputation not improvable by prosthesis controlled by natural knee action warrants a 60 percent rating.  38 C.F.R. § 4.71a, DC 5165 (2014).  

Service connection is in effect for status post arthroscopic medial meniscectomy of the left knee, rated 10 percent disabling under 38 C.F.R. § 4.71a, DC 5259.  The Veteran contends that his left knee disability is more severe than the currently assigned rating and that he is entitled to a higher rating.


DC 5258 and 5259 - Semilunar Cartilage

Private treatment records in March 2009 show complaints of pain in the left knee. October 2009 VA treatment records show the Veteran reported pain and "popping" with range of motion and that his knee did not lock. The Veteran had a repair to the left knee torn meniscus in December 2009.  Subsequent to the repair, the VA treatment records through January 2013 continue to show complaints of pain in the left knee.

The March 2015 VA examination noted that the Veteran had a torn left meniscus with chronic pain that worsened with prolonged standing or walking.  The examiner noted no objective evidence of crepitus and no evidence of recurrent effusion.

A 10 percent rating is the maximum rating under DC 5259.  A higher rating is not warranted under DC 5258 because the evidence does not show a dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the join.  Although pain is noted continuously throughout the treatment records; the October 2009 treatment record specifically noted there was no locking.  The evidence does not show locking or effusion into the joint throughout the appeal.


DC 5257 - Subluxation or Lateral Instability

The Board finds that a separate, 10 percent disability rating is warranted for subluxation or lateral instability under 38 C.F.R. §4.71a, DC 5257.

In March 2009 private treatment records, the Veteran reported that the left knee occasionally gave way once to twice per month.  The private treating physician noted medial and lateral collateral stability revealed slight motion.  The March 2015 VA examination showed anterior instability of 1+ (0-5 millimeters). 

The instability is slight in severity and, therefore, warrants a separate 10 percent rating, but not higher.  First, the March 2015 VA examiner found that the Veteran had no more than slight anterior instability.  Moreover, the Veteran reported that his knee occasionally gave way once to twice per month.  Accordingly, a higher rating of 20 percent for moderate instability is not warranted for any portion of the time period covered by this claim.

The Board is mindful that a separate, compensable rating has been assigned under DC 5259.  Separate ratings under DC 5257 and 5259 are permissible in this instance because the symptomatology associated with the symptomatic removal of semilunar cartilage (i.e., pain and "popping" on motion) is not accounted for under DC 5257 (i.e., instability).  As the symptoms of symptomatic removal of semilunar cartilage under DC 5259 are not contemplated by DC 5257, a separate 10 percent rating under DC 5257 does not amount to impermissible pyramiding in this case.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994); see also VA Gen. Coun. Prec. 9-2004 (Sep. 17, 2004) ("[T]he key consideration in determining whether rating under more than one diagnostic code is in order is whether the ratings under different diagnostic codes would be based on the same manifestation of disability or whether none of the symptomatology upon which the separate ratings would be based is duplicative or overlapping."). 


Other Diagnostic Codes

There are no other diagnostic codes which would provide higher or separate ratings for the Veteran's left knee disability.  A review of the treatment records and VA examinations shows that throughout the appeal period show flexion ranged from 140 to 130 degrees.  Because the Veteran's flexion has exceeded 45 degrees throughout the appeal period, it has not been limited to a compensable level under DC 5260.  Likewise, throughout the appeal period, extension was 0 degrees.  Therefore, the Veteran has no compensable limitation of extension under DC 5261, and a higher rating is not available under this DC.



The October 2010 and May 2015 VA examinations affirmatively found that the left knee disability was not productive of ankylosis or any tibial or fibular impairment; thus Diagnostic Codes 5256 and 5262 are not applicable.  As there is no evidence of genu recurvatum; DC 5263 is also not applicable.


ORDER

The claim of service connection for a stomach condition is not reopened, and this aspect of the appeal is denied.  

The service connection claim for carpal tunnel syndrome is reopened, and, to this extent only, the appeal is granted.

Entitlement to a disability rating in excess of 10 percent for status post arthroscopic medial meniscectomy of the left knee is denied.

A 10 percent rating for slight left knee instability is granted, subject to the law and regulations governing the payment of VA monetary benefits.


REMAND

I.  Carpal Tunnel Syndrome

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board may order an examination when the record shows that the Veteran has a current disability, indicates that this disability may be associated with the Veteran's active service, and does not contain sufficient evidence for the Board to make a decision on the issue.  38 U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The service treatment records show that the Veteran reported wrist and hand pain in November 2005.  The Veteran reported that the wrist went numb and fell asleep frequently and was sore at the joint.  Post-service VA treatment records show a complaint of tightness in the hands bilaterally in October 2009.  The VA treating provider noted that the hand tightness was likely due to edema.  As there is evidence that the Veteran may have a current condition associated with his complaint of hand pain and wrist pain and numbness in service, the Board finds a VA examination is warranted with medical opinion as to whether the Veteran has a current diagnosis of carpal tunnel syndrome and whether his condition is related to service.

II.  TDIU

As explained above, the record raises a claim for entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Board finds that the TDIU issue is not fully developed for appellate review.  Specifically, the Board notes that the Veteran has not been provided with notice of the laws and regulations governing TDIU or an examination to obtain an opinion as to whether his service-connected disabilities prevent him from working.  Therefore, the Board finds that a remand for such development is required.


III.  Extraschedular Consideration

Any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating for status post arthroscopic medial meniscectomy of the left knee will also be remanded.

The Board notes that in exceptional circumstances, where the schedular evaluations are found to be inadequate, 38 C.F.R. § 3.321(b)(1) provides that a Veteran may be awarded a rating higher than that encompassed by the schedular criteria.  Under the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  If exceptional circumstances are found, the matter must be referred to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of assignment of an extraschedular evaluation.  See id.  Thus, in light of Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), the Board finds that the AOJ must consider whether to refer the issue of whether the Veteran is entitled to an extraschedular rating for his status post arthroscopic medial meniscectomy of the left knee disability alone, or whether he is entitled to an extraschedular rating with regard to the combined effect of his service-connected disabilities.


IV.  Additional Claims 

The issues of service connection for alcohol abuse, anxiety, posttraumatic stress disorder (PTSD), and ringing in the ears; and entitlement to an increased rating for major depressive disorder were raised by the record in the Veteran's September 2014 statement.  The issue of entitlement to reopen a claim for service connection for a nasal condition was raised by the record in the Veteran's November 2014 statement.  These issues would generally be referred to the RO for consideration in the first instance.  However, adjudication of these claims could impact the TDIU claim.  These claims are inextricably intertwined with the TDIU claim being remanded and are thus part of his TDIU claim.  Thus, they must be remanded for development and adjudication.  38 U.S.C.A. § 5103A(g) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his carpal tunnel syndrome, left knee disability, alcohol abuse, anxiety, PTSD, major depressive disorder, ringing in the ears, and nasal condition.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.

2.  Provide the Veteran with appropriate notice consistent with the Veterans Claims Assistance Act of 2000 (VCAA) on the issue of entitlement to a TDIU due to service-connected disabilities.

3.  Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service symptoms of carpal tunnel syndrome, alcohol abuse, anxiety, PTSD, ringing in his ears, and/or nasal condition; and/or the nature, extent and severity of his left knee symptoms and/or his major depressive disorder and the impact of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After associating all outstanding records regarding the Veteran's carpal tunnel syndrome with the claims folder, afford the Veteran an appropriate VA examination.  The examiner must identify whether carpal tunnel syndrome is present.  Thereafter, the examiner must opine as to whether it is at least as likely as not that the Veteran has carpal tunnel syndrome that is related to or had its onset in service.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

5.  After associating all outstanding records regarding the Veteran's psychiatric disorder(s), to include PTSD, with the claims folder, schedule the Veteran for an appropriate VA examination to determine the etiology of any acquired psychiatric disorder, to include PTSD.  The examiner should review the claims file and note such review in the report.  The examiner should:

a. Identify all psychiatric disabilities found to be present.  A diagnosis of PTSD should be ruled in or excluded.

b. State whether it is at least as likely as not that any psychiatric disability found to be present is related to or had its onset in service.  The Veteran's reported stressors, including his report of working on the flight line with hostiles outside the gate, getting caught in the middle of riots and protests, and a bombing at the back gate, must be addressed.
A complete rationale for the conclusions reached should be set forth.  

c. Determine the nature and severity of the Veteran's service-connected major depressive disorder.

6.  Then, provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist.  The examiner should address the limitations imposed by each of the Veteran's service-connected disabilities on his ability to obtain and retain employment.

7.  Thereafter, the RO must consider whether to forward the case to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating with respect to the Veteran's service-connected disabilities.

8.  Then readjudicate the appeal.  If any benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


